IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00272-CV
 
Stacy Ross,
                                                                                    Appellant
 v.
 
Cynthia and Vincent Hendrix,
                                                                                    Appellee
 
 
 

From the 19th District
Court
McLennan County, Texas
Trial Court No. 2010-728-1
 

ABATEMENT ORDER

 




Stacy Marie Ross
filed a motion to abate the appeal while the parties pursue mediation.  Ross
states that mediation will occur on April 4, 2011.  We grant the motion and
abate the appeal for 30 days from the date of this order.
 
                                                                                                PER
CURIAM
Before Chief
Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Motion granted;
Appeal abated
Order issued
and filed April 6, 2011